      Case 3:18-cr-01699-BAS Document 52 Filed 01/25/21 PageID.357 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 18-cr-01699-BAS-1
12                                    Plaintiff,
                                                         ORDER DENYING MOTIONS FOR
13         v.                                            SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
14   IGNACIO MONTANEZ-RODRIGUEZ,
                                                         (ECF Nos. 36, 44)
15                                 Defendant.
16
17         On July 24, 2018, the Court sentenced Mr. Montanez-Rodriguez to 120 months in
18   custody, the minimum mandatory sentence in the case, of which he has served
19   approximately 32 months. (ECF No. 36.) Mr. Montanez-Rodriguez now moves to reduce
20   his sentence to time served for two reasons. First, he argues that his medical conditions
21   place him at severe risk if he were to contract COVID-19. (ECF No. 36 (“Defendant’s
22   Motion”).) Second, he argues that his medical conditions are being inadequately addressed
23   while he is in custody. (Id.) The Government opposes. (ECF No. 38 (“Government’s
24   Response”).) After appointment of counsel, counsel for Mr. Montanez-Rodriguez filed a
25   Supplemental Motion. (ECF No. 44 (“Defendant’s Supplemental Motion”).) For the
26   reasons stated below, the Court DENIES Mr. Montanez-Rodriguez’s requests.
27
28

                                                   -1-
                                                                                       18cr1699
          Case 3:18-cr-01699-BAS Document 52 Filed 01/25/21 PageID.358 Page 2 of 5



 1   I.       BACKGROUND
 2            On February 27, 2018, Mr. Montanez-Rodriguez drove through the Port of Entry
 3   from Mexico to the United States in a car with a non-factory compartment containing 13.8
 4   kilograms of methamphetamine. (ECF No. 27 (“PSR”) ¶¶ 4–13.) At the time, he also had
 5   $1836 in cash. (Id.) Post-arrest, Mr. Montanez-Rodriguez said he thought smuggling
 6   drugs would be easy money. (Id.) He admitted he had successfully smuggled drugs twice
 7   before his arrest. (Id.)
 8            In fact, this is the second time Mr. Montanez-Rodriguez has been convicted of
 9   smuggling drugs across the border. In 2011, he was convicted of importing cocaine for
10   which he received a 30-month sentence. (PSR ¶¶ 33–36.) He also has two prior
11   misdemeanor convictions for possession of methamphetamine. (Id.)
12            During his last incarceration, Mr. Montanez-Rodriguez received eight months of
13   treatment after he tested positive for TB. (PSR ¶ 54.) He also suffers from diabetes and
14   takes medication for his high blood pressure. (PSR ¶¶ 54, 55.) His Type-II diabetes has
15   led to a series of medical complications. One of his toes has been amputated, and he suffers
16   from diabetic macular edema, which has decreased his vision. (Defendant’s Motion, Exhs.
17   E, F, G.) Although his blood pressure appears to be well-controlled by medication,1
18   doctors report that his hypertension and hyperlipidemia are highly indicative of coronary
19   artery disease. He exhibits moderate to severe stenosis and is waiting to see a vascular
20   surgeon. (Government’s Response, Exh. D.)
21            Mr. Montanez-Rodriguez, who is housed at Florence FCI, sent a request for
22   compassionate release to the Warden at Florence on August 12, 2020. (Defendant’s
23   Motion, Exh. A.) Defendant has received no response to his request. (Defendant’s
24   Affidavit, ¶¶ 3–5.)
25
26
27            1
              Defendant’s most recent blood pressure readings are 119/69 on October 16, 2020; 120/58 on
     August 31, 2020; 102/56 on August 6, 2020; and 108/55 on July 31, 2020. (Government’s Response,
28   Exh. C.)

                                                     -2-
                                                                                                  18cr1699
       Case 3:18-cr-01699-BAS Document 52 Filed 01/25/21 PageID.359 Page 3 of 5



 1   II.    ANALYSIS
 2          A.    Exhaustion of Administrative Remedies
 3          A district court generally “may not modify a term of imprisonment once it has been
 4   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
 5   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
 6   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
 7          However, a court may only consider a defendant’s motion for compassionate release
 8   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
 9   Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days
10   from the receipt of such a request by the warden of the defendant’s facility, whichever is
11   earlier.”   Id.   In other words, Mr. Montanez-Rodriguez must fully exhaust his
12   administrative remedies from the Warden of the facility where he is being housed before
13   he turns to the Court for relief.
14          Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
15   files a petition, which is acted on by the Warden, and the petitioner proceeds to fully
16   exhaust his or her administrative remedies by appealing this refusal from the Warden. In
17   the second, the Warden takes no action, 30 days lapse and, because of the Warden’s failure
18   to act, the petitioner may proceed without fully exhausting his or her administrative
19   remedies.
20          Mr. Montanez-Rodriguez provides evidence that he submitted a request for
21   compassionate release from the Warden on August 12, 2020. (Defendant’s Motion, Exh.
22   A.) Since he received no response to this request within 30 days, he has exhausted his
23   administrative remedies.
24          B.    Extraordinary and Compelling Circumstances
25          If the exhaustion requirement is met, a court may modify or reduce the defendant’s
26   term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if
27   the Court finds, as relevant here, that “extraordinary and compelling reasons warrant such
28   a reduction” and “such a reduction is consistent with applicable policy statements issued

                                                 -3-
                                                                                           18cr1699
       Case 3:18-cr-01699-BAS Document 52 Filed 01/25/21 PageID.360 Page 4 of 5



 1   by the Sentencing Commission.” 18 U.S.C. § 3582(a). As the movant, the defendant bears
 2   the burden to establish that he or she is eligible for a sentence reduction. United States v.
 3   Holden, 452 F. Supp. 3d 964, 966 (D. Or. 2020).
 4          Mr. Montanez-Rodriguez argues first that extraordinary and compelling reasons
 5   exist for his release because he has diabetes and high blood pressure and because he may
 6   have coronary artery disease. (Defendant’s Motion.) The Centers for Disease Control and
 7   Prevention (“CDC”) reports that “COVID-19 is a new disease. Currently there are limited
 8   data and information about the impact of many underlying medical conditions and whether
 9   they increase the risk for severe illness from COVID-19.” See CDC, Coronavirus Disease
10   2019       (COVID-19),        People       with       Certain      Medical       Conditions,
11   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
12   medical-conditions.html (last updated Dec. 29, 2020). That said, “[b]ased on what we
13   know at this time,” it appears that adults with diabetes “are at an increased risk for severe
14   illness from the virus that causes COVID-19.” Id. Furthermore, although many inmates
15   at Florence FCI, where Mr. Montanez-Rodriguez is being housed, have recovered from the
16   COVID-19 virus, there appears to be a new outbreak at the facility. Currently 31 inmates
17   and 3 staff have tested positive. See Bureau of Prisons (“BOP”), Covid-19 Cases,
18   https://www.bop.gov/coronavirus (last visited January 22, 2021). Thus, the Court finds
19   Mr. Montanez-Rodriguez has established extraordinary and compelling reasons for his
20   release.
21          Mr. Montanez-Rodriguez additionally argues that extraordinary and compelling
22   reasons exist because his medical conditions are not being adequately addressed while he
23   is in custody. (Defendant’s Motion). The Court disagrees. Mr. Montanez-Rodriguez
24   complains that he has not been allowed to see a doctor for darkening toes on his left foot;
25   that he needs to undergo surgeries to both his lower legs, which need has been ignored; and
26   that he has not received his prescribed “Avastin injection” for his left eye. (Id.) With
27   respect to his left foot, Defendant’s medical records reflect that he has been seeing a doctor
28   regularly to monitor the healing of his amputated right toe and to evaluate the toes on his

                                                  -4-
                                                                                           18cr1699
       Case 3:18-cr-01699-BAS Document 52 Filed 01/25/21 PageID.361 Page 5 of 5



 1   other foot. (Government’s Response Exhs. E, F.) No clinical notes reflect any additional
 2   needed surgeries to his lower legs denied by the BOP. Additionally, with respect to his left
 3   eye injection, medical records reflect that he was scheduled to be treated at Colorado
 4   Retinal Associates and to possibly receive the “Avastin intraocular injection.”
 5   (Government’s Response, Exh. G.) Therefore, the Court finds that his claim of inadequate
 6   medical care is unfounded.
 7          C.    Section 3553(a) Factors
 8          Significantly, this is Mr. Montanez-Rodriguez’s second conviction for importing
 9   narcotics into the United States. The last time he was caught, he was sentenced to 30
10   months in custody, which does not appear to have deterred Mr. Montanez-Rodriguez from
11   doing the same thing again. Thus, releasing him with an almost identical sentence does
12   not appear to afford adequate deterrence to keep Mr. Montanez-Rodriguez from continuing
13   to earn his money in this illegal fashion.
14          Second, Mr. Montanez-Rodriguez clearly has an untreated drug addiction. He has
15   been repeatedly arrested and convicted for possessing methamphetamine and, on at least
16   one occasion, driving while under the influence of methamphetamine. Therefore, the Court
17   has concern about protecting the public from Mr. Montanez-Rodriguez’s future crimes.
18          Finally, releasing Mr. Montanez-Rodriguez with the criminal history he has would
19   result in unwarranted disparities with other similarly-situated defendants. Therefore, the
20   Court finds that the § 3553(a) factors do no support releasing Mr. Montanez-Rodriguez at
21   this point in time.
22   III.   CONCLUSION
23          Because the Section 3553(a) factors do not support releasing Mr. Montanez-
24   Rodriguez, his Motions for Compassionate Release are DENIED. (ECF No. 36, 44.)
25          IT IS SO ORDERED.
26
27   DATED: January 22, 2021
28

                                                  -5-
                                                                                          18cr1699
